Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In this application, the phrases found in claims 1, 5, 7, “sound generation means” is being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph to cover the corresponding structure described in the specification 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-27 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-27 of copending Application No. 16/254,706 (“the ’706 application”) (reference application) in view of prior art reference Atsmon et al., Physical Presence Digital Authentication System, U.S. Pub. No. 2010/0256976 (Oct. 7, 2010) (“Atsmon”). This is a provisional nonstatutory double patenting rejection.
See Atsmon, [0141]. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 1, 4, 10, 13, 19, and 22 specifically fail the written description requirement.  The remaining claims, claims 2–3, 5–9, 11–12, 14–17, 20–21, and 23–27, fail as dependents of those claims.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 recites, in relevant part, “the communication system generating one or more sound signals . . . , wherein the one or more sound signals include a token having a signature enabling verification that the token remains unaltered.”  The specification, however, describes at such a high level of abstraction how signals are sent that include a token.  For example, at paragraph 0024, the i for the auxillary functions with the embedded communication signals for the communication functions including the token authenticated and/or encrypted information.”  Specification, at [0024].  But the specification does not explain how the signals are generated as sound waves as claimed.  The specification additionally references FIG. 4, as a diagrammatic illustration of the operations of communication system 12, but FIG. 4 shows the operations as a black box. 
Sending encrypted communications as ultrasonic sound signals is the heart of applicant’s invention, particularly for claim 1, but the specification is devoid any actual description of how Applicant’s invention achieves this functionality.  In the specification, Applicant included no algorithm nor technical explanation of how its communication system generates ultrasonic sound signals that carry embedded communications.  Thus, Applicant has not satisfied the written description requirement under 35 U.S.C. § 112(a).  Claims 2–9 as ultimately dependent on claim 1 fail for the same reason.  
Claim 1 also recites “sound signals include a token having a signature enabling verification that the token remains unaltered.”  The specification, however, describes verifying the token at such a high level of abstraction that it is not reasonably clear the inventor(s) had possession of the invention at the time of filing.  For example, the specification, at paragraph [0027], describes authorization.  Paragraph [0027] explains that “authorization may include determination that the request is valid such as by token authentication.”  Paragraph [0027] further explains that “authorization may include decryption as required, authentication of the token signature, and/or payment authentication and processing.”  Additionally, paragraph [0027] references box 36 of FIG 5, but box 36 displays “authorize” as a black box.

Dependent claim 4, which recites in relevant part, “wherein the token is encrypted,” fails also for failing to sufficiently describe in the specification how the token is encrypted.  For example, the specification at paragraph [0028] explains the security operations.  Paragraph [0025] explains that “In box 32, token and/or encryption registration may be performed. . . . The registration may include registering an account and obtaining token and/or encryption information, such as token signature and/or encryption algorithm.”  Paragraph [0025] further references FIG. 5 as a flow diagram of security operations, but FIG. 5 displays “registration” as a black box.
That the invention’s tokens are encrypted is integral to Applicant’s claimed invention, but the specification is devoid any actual description or explanation at how the tokens are encrypted.  In the specification, Applicant included no algorithm nor technical explanation at how the invention’s tokens are encrypted.  Thus, for claim 4, in addition to the reasons set forth for claim 1, Applicant has not satisfied the written description requirement under 35 U.S.C. § 112(a).  
Independent claim 10, from which claims 11 through 18 ultimately depend, also recites “wherein the one or more sound signals include a token having a signature enabling verification that the token remains unaltered” and “sound signals include a token having a signature enabling verification that the token remains unaltered.”  As explained for claim 1, Applicant has not sufficiently described in the 
Dependent claim 13 additionally recites the limitation “wherein the token is encrypted.”  As explained for claim 4, Applicant has not sufficiently described in the specification how the token is encrypted.  Thus, claim 13, in addition to failing as dependent to claim 10, fails the written description requirement under 35 U.S.C. § 112(a) for failure to adequately describe how the token is encrypted.  
Independent claim 19, from which claims 20 through 27 ultimately depend, also recites “wherein the one or more sound signals include a token having a signature enabling verification that the token remains unaltered” and “sound signals include a token having a signature enabling verification that the token remains unaltered.”  As explained for claim 1, Applicant has not sufficiently described in the specification how communications are embedded on to the audible noise signals.  Thus, claim 19 and its dependents, claims 20–27, fail the written description requirement of 35 U.S.C. § 112(a).  
Dependent claim 22 additionally recites the limitation “wherein the token is encrypted.”  As explained for claim 4, Applicant has not sufficiently described in the specification how the token is encrypted.  Thus, claim 22, in addition to failing as dependent to claim 19, fails the written description requirement under 35 U.S.C. § 112(a) for failure to adequately describe how the token is encrypted.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–5, 7–8, 10–14, 16–17, 19–23, and 25–26 are rejected under 35 U.S.C. § 103 as being unpatentable over Gaudin, Connected Car as a Payment Device, U.S. Pat. No. 10,504,094 (“Gaudin”) in view of Atsmon et al., Physical Presence Digital Authentication System, U.S. Pub. No. 2010/0256976 (Oct. 7, 2010) (“Atsmon”).
Regarding claim 1, Gaudin, Connected Car as a Payment Device
A transportation vehicle including equipment for providing secure communication, the transportation vehicle comprising.  Gaudin discloses “head unit 14 [that] may include one or more processor(s) such as a microprocessor coupled to memory. . . . The memory may store, for example, instructions executable on the processors for a vehicle payment application.”  Gaudin, Col. 7, ll. 60–63, 66–67 to Col. 8, l. 1. 
A vehicle chassis.  Gaudin, FIG. 1, Unit 12.  
A communication system mounted on the vehicle chassis, the communication system including a processor and a memory device, the processor executing instructions stored on the memory device to provide communication commands based on executed instructions.  Gaudin discloses “head unit 14 [that] may include one or more processor(s) such as a microprocessor coupled to memory. . . . The memory may store, for example, instructions executable on the processors for a vehicle payment application.”  Gaudin, Col. 7, ll. 60–63, 66–67 to Col. 8, l. 1.  Gaudin also discloses that “the vehicle head unit may communicate directly with the POS terminal.”  Gaudin, Col. 7, ll. 6–7.  According to Gaudin’s FIG. 2B, the vehicle head unit’s electronic circuity is “attached to vehicle exterior.”
Gaudin teaches transmitting from a vehicle a “token representing financial data . . . via short-range communication link 120 (or radio frequency link) to the a sound generatorarranged in communication with the communications system for providing one or more sound signals” and “wherein the one or more sound signals include a token having a signature enabling verification that the token remains unaltered,” but Atsmon discloses both.  Atsmon, Physical Presence Digital Authentication System, U.S. Pub. No. 2010/0256976, teaches a card equipped with a transducer, constructed from a piezo element, to send, by ultrasonic sound waves, data that includes a digital signature for authentication.  Atsmon, [0640] (“The digital certificate contains the user’s name, serial number, expiration dates, a copy of the certificate holder’s public key, and the digital signature of the certificate-issuing authority so that the recipient of the digital certificate can verify that the certificate is indeed authentic and real.”). Furthermore, at FIGs. 3(A) and 3(B) Atsmon demonstrates that its Processing Unit 31 is connected the to the Transmission Unit 33. 
Regarding claim 2. Claim 2 depends from claim 1 and, accordingly, imports the same obviousness rejection for claim 1.  However, Gaudin teaches the additional limitations of Claim 2:
wherein the token includes a payload for communication to one or more infrastructure devices. Gaudin teaches that the communicated token represents financial data corresponding to a financial account.  Gaudin, Col. 2, ll. 7–9, 24–28.  
Regarding claim 3. Claim 3 depends from claim 2 and, accordingly, imports the same obviousness rejection for claim 2.  However, Gaudin teaches the additional limitations of Claim 3:
wherein the payload includes payment information. Again, Gaudin teaches that the communicated token represents financial data corresponding to a financial account.  Gaudin, Col. 2, ll. 7–9, 24–28.  
Regarding claim 4. Claim 4 depends from claim 2 and, accordingly, imports the same obviousness rejection for claim 2.  However, Atsmon teaches the additional limitations of Claim 4:
wherein the token is encrypted to conceal the payload from unauthorized access.  For example, Atsmon teaches that “[t]he microcontroller employs the algorithm in the encryption portion of the software to calculate this Series.”  Atsmon further explains, however, that what is actually transmitted is “the concatenation of the 64-bit Series which is a DES3 encrypted number and the unecrypted 32-bit Individual ID, which results in a 96-bit number.”  Atsmon, at [0216]–[0217].
A person of ordinary skill in the art would be motivated to combine the teachings of Gaudin with Atsmon to send signals that are encrypted for purposes of security.  Gaudin generally sends tokenized payment information for security, but Atsmon sends encrypted information “because data [that] is encrypted through the entire link of the sales chain (from electronic card to PC to merchant and back), the purchasing mechanism is more secure.” Atsmon, [0703].  

Regarding claim 5. 
wherein the sound generator includes an ultrasonic sound generator and the sound signals include ultrasonic frequencies. Atsmon discloses that “[t]he output unit 23 physically creates the transmitted signal.  It is preferably made from a metal plate with a piezo material (e.g., piezo ceramic material with a small thin metal plate on it.”  Atsmon, at [0174].  Atsmon further explains that “[b]eing very thin, these transducers produce the required intensity at the ultrasonic frequencies.  Id. 
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the art would understand the benefit of further using an ultrasonic transmitter to send payment communications.  Atsmon explains that “most people cannot hear ultrasound” and that “ultrasound is less subject to interference” from ambient noises.  Atsmon, [0140], [0141].

Regarding claim 7. 
The transportation vehicle of claim 1, wherein the sound generator means includes a sound receiver for receiving sound signals. For example, Atsmon that “[t]he electronic card 10 is equipped with reception circuitry, microprocessor circuitry, memory, and a microphone to receive and process the sound waves.”  Atsmon, at [0133].  
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the art would understand the benefit of further using an ultrasonic transmitter to send payment communications.  Atsmon explains that “most people cannot hear ultrasound” and that “ultrasound is less subject to interference” from ambient noises.  Atsmon, [0140], [0141].

Regarding claim 8. Claim 8 depends from claim 7 and, accordingly, imports the same obviousness rejection for claim 7.  However, Atsmon teaches the additional limitations of Claim 8:
wherein the sound receiver receives inbound sound signals from one or more infrastructure devices and communicates the inbound sound signals to the communication system. For example, Atsmon teaches that in one of see also id. at FIG. 4(A).   
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the art would understand the benefit of further using an ultrasonic transmitter to send payment communications.  Atsmon explains that “most people cannot hear ultrasound” and that “ultrasound is less subject to interference” from ambient noises.  Atsmon, [0140], [0141].
Regarding independent claim 10, Gaudin teaches the following limitation: 
A communication control system including a processor and a memory device, the processor executing instructions stored on the memory device to provide commands based on the executed instructions.  Gaudin discloses “head unit 14 [that] may include one or more processor(s) such as a microprocessor coupled to memory. . . . The memory may store, for example, instructions executable on the processors for a vehicle payment application.”  Gaudin, Col. 7, ll. 60–63, 66–67 to Col. 8, l. 1.
Gaudin teaches transmitting from a vehicle a “token representing financial data . . . via short-range communication link 120 (or radio frequency link) to the POS terminal 20.”  However, Gaudin does not specifically disclose “A sound generator arranged in communication with the communications system for providing one or more sound signals based on the commands from the communication system” and “wherein the one or more sound signals include a token having a signature enabling verification that the token remains unaltered,” but Atsmon discloses both.  Atsmon teaches a card equipped with a transducer, constructed from a piezo element, to send, by ultrasonic sound waves, data that includes a digital signature for authentication.  Atsmon, [0640] (“The digital certificate contains the user’s name, serial number, expiration dates, a copy of the certificate holder’s public key, and the digital signature of the certificate-issuing authority so that the recipient of the digital certificate can verify that the certificate is indeed authentic and real.”).  
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which 

Regarding Claim 11. Claim 11 depends from claim 10 and, accordingly, imports the same obviousness rejection for claim 10.  However, Gaudin teaches the additional limitations of Claim 11:
wherein the token includes a payload for communication to one or more infrastructure devices.  Gaudin teaches that the communicated token represents financial data corresponding to a financial account.  Gaudin, Col. 2, ll. 7–9, 24–28.  
Regarding claim 12. Claim 12 depends from claim 11 and, accordingly, imports the same obviousness rejection for claim 11.  However, Gaudin teaches the additional limitations of Claim 12:
wherein the payload includes payment information. Again, Gaudin teaches that the communicated token represents financial data corresponding to a financial account.  Gaudin, Col. 2, ll. 7–9, 24–28.  
Regarding claim 13. Claim 13 depends from claim 11 and, accordingly, imports the same obviousness rejection for claim 11.  However, Atsmon teaches the additional limitations of Claim 13:
wherein the token is encrypted to conceal the payload from unauthorized access. For example, Atsmon teaches that “[t]he microcontroller employs the algorithm in the encryption portion of the software to calculate this Series.”  Atsmon further explains, however, that what is actually transmitted is “the concatenation of the 64-bit Series which is a DES3 encrypted number and the unecrypted 32-bit Individual ID, which results in a 96-bit number.”  Atsmon, at [0216]–[0217].
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the 

Regarding claim 14. Claim 14 depends from claim 10 and, accordingly, imports the same obviousness rejection for claim 10.  However, Atsmon teaches the additional limitations of Claim 14:
wherein the sound generation means includes an ultrasonic sound generator and the sound signals include ultrasonic frequencies. Atsmon discloses that “[t]he output unit 23 physically creates the transmitted signal.  It is preferably made from a metal plate with a piezo material (e.g., piezo ceramic material with a small thin metal plate on it.”  Atsmon, at [0174].  Atsmon further explains that “[b]eing very thin, these transducers produce the required intensity at the ultrasonic frequencies.  Id. 
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the art would understand the benefit of using an ultrasonic transmitter to send payment 

Regarding claim 16. Claim 16 depends from claim 10 and, accordingly, imports the same obviousness rejection for claim 10.  However, Atsmon teaches the additional limitations of Claim 16:
wherein the sound generator includes a sound receiver for receiving sound signals. For example, Atsmon that “[t]he electronic card 10 is equipped with reception circuitry, microprocessor circuitry, memory, and a microphone to receive and process the sound waves.”  Atsmon, at [0133].  
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the art would understand the benefit of further using an ultrasonic transmitter to send payment communications.  Atsmon explains that “most people cannot hear ultrasound” and that “ultrasound is less subject to interference” from ambient noises.  Atsmon, [0140], [0141].
Regarding claim 17. Claim 17 depends from claim 16 and, accordingly, imports the same obviousness rejection for claim 16.  However, Atsmon teaches the additional limitations of Claim 17:
wherein the sound receiver receives inbound sound signals from one or more infrastructure devices and communicates the inbound sound signals to the communication system.  For example, Atsmon teaches that in one of embodiment “the electronic card 10 can be used by the user to interact with almost any infrastructure electronic device,” that the “infrastructure devices can deliver data to the electronic card. . . . via sound waves,” and that the “card 10 is equipped with reception circuitry, . . . [including] a microphone to receive and process the sound waves.”  Atsmon, at [0132], [0133].  Atsmon further explains that the reception unit “detect[s] the transducer’s response to audio signals, amplify[ies] the transduced signals, filter[s] them, and pass[e] them to the microcontroller’s A/D for digital processing.  Atsmon, at [0240]; see also id. at FIG. 4(A).   
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the art would understand the benefit of further using an ultrasonic transmitter to send 

Regarding independent claim 19.  Gaudin teaches the following limitations: 
A processor executing instructions stored on a memory device coupled thereto to provide communication commands based on the executed instructions.  Gaudin discloses “head unit 14 [that] may include one or more processor(s) such as a microprocessor coupled to memory. . . . The memory may store, for example, instructions executable on the processors for a vehicle payment application.”  Gaudin, Col. 7, ll. 60–63, 66–67 to Col. 8, l. 1.
Gaudin teaches transmitting from a vehicle a “token representing financial data . . . via short-range communication link 120 (or radio frequency link) to the POS terminal 20.”  However, Gaudin does not specifically disclose “the communication system generating one or more sound signals based on the communication commands using a sound generator arranged in communication with the communication system” and “wherein the one or more sound signals include a token having a signature enabling verification that the token remains unaltered,” but Atsmon discloses both.  Atsmon teaches a card equipped with a transducer, constructed from a piezo element, to send, by ultrasonic sound waves, data that includes a digital signature for authentication.  Atsmon, [0640] (“The digital certificate contains the user’s name, serial number, expiration dates, a copy of the certificate holder’s public key, and the digital signature of the certificate-issuing authority so that the recipient of the digital certificate can verify that the certificate is indeed authentic and real.”).  

Regarding claim 20. 
wherein the token includes a payload for communication to one or more infrastructure devices.  Gaudin teaches that the communicated token represents financial data corresponding to a financial account.  Gaudin, Col. 2, ll. 7–9, 24–28.  
Regarding claim 21. Claim 21 depends from claim 20 and, accordingly, imports the same obviousness rejection for claim 20.  However, Gaudin teaches the additional limitations of Claim 21:
wherein the payload includes payment information. Again, Gaudin teaches that the communicated token represents financial data corresponding to a financial account.  Gaudin, Col. 2, ll. 7–9, 24–28.  
Regarding claim 22. Claim 22 depends from claim 20 and, accordingly, imports the same obviousness rejection for claim 20.  However, Atsmon teaches the additional limitations of Claim 22:
wherein the token is encrypted to conceal the payload from unauthorized access. For example, Atsmon teaches that “[t]he microcontroller employs the algorithm in the encryption portion of the software to calculate this Series.”  Atsmon further explains, however, that what is actually transmitted is “the concatenation of the 64-bit Series which is a DES3 encrypted number and the unecrypted 32-bit Individual ID, which results in a 96-bit number.”  Atsmon, at [0216]–[0217].

A person of ordinary skill in the art would be motivated to combine the teachings of Gaudin with Atsmon to send signals that are encrypted for purposes of security.  Gaudin generally sends tokenized payment information for security, but Atsmon sends encrypted information “because data [that] is encrypted through the 
Regarding claim 23. Claim 23 depends from claim 19 and, accordingly, imports the same obviousness rejection for claim 19.  However, Atsmon teaches the additional limitations of claim 23: 
wherein the sound signals include ultrasonic frequencies. Atsmon teaches, for example, that “the interactive system uses acoustic waves[,] [p]referably, acoustic signals in the ultrasonic frequency band.”  Atsmon, at [0139].  
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the art would understand the benefit of using an ultrasonic transmitter to send payment communications.  Atsmon explains that “most people cannot hear ultrasound” and that “ultrasound is less subject to interference” from ambient noises.  Atsmon, [0140], [0141].
Regarding claim 25. 
wherein the communication system includes a sound receiver for receiving sound signals. For example, Atsmon that “[t]he electronic card 10 is equipped with reception circuitry, microprocessor circuitry, memory, and a microphone to receive and process the sound waves.”  Atsmon, at [0133].  
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the art would understand the benefit of further using an ultrasonic transmitter to send payment communications.  Atsmon explains that “most people cannot hear ultrasound” and that “ultrasound is less subject to interference” from ambient noises.  Atsmon, [0140], [0141].
Regarding claim 26. Claim 26 depends from claim 25 and, accordingly, imports the same obviousness rejection for claim 25.  However, Atsmon teaches the additional limitations of Claim 26:
wherein the sound receiver receives inbound sound signals from one or more infrastructure devices and communicates the inbound sound signals to the communication system. For example, Atsmon teaches that in one of embodiment “the electronic card 10 can be used by the user to interact with almost any infrastructure electronic device,” that the “infrastructure devices see also id. at FIG. 4(A).   
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the advantage of sending payment tokens over a short-range communication.  For example, Gaudin explains that “by transmitting the token between devices which are within a few inches or feet of each other via a very short-range communication link, [makes] it [] very difficult for eavesdroppers to intercept the signal.”  Reading this, in connection with the teachings of Atsmon, a person of ordinary skill in the art would understand the benefit of further using an ultrasonic transmitter to send payment communications.  Atsmon explains that “most people cannot hear ultrasound” and that “ultrasound is less subject to interference” from ambient noises.  Atsmon, [0140], [0141].

Claims 6, 9, 15, 18, 24, 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Gaudin, Connected Car as a Payment Device, U.S. Pat. No. 10,504,094 (“Gaudin”) in view of Atsmon et al., Physical Presence Digital .
Regarding claim 6. Claim 6 depends from claim 5 and, accordingly, imports the same obviousness rejection for claim 5.  However, a third reference, Bartylla, Ultrasonic Sensor and Device And Method for Measuring a Distance Between a Vehicle and an Obstacle, teaches the additional limitations of Claim 6:
wherein the ultrasonic generator is an ultrasonic parking device for determining distance between the transportation vehicle and an obstacle. Bartylla explains that the ultrasonic sensor “are used for distance measurement between vehicles and obstacles, for example, to assist a parking operation.”  [0002].  
A person of ordinary skill in the art would have been motivated to combine the teachings of Gaudin and Atsmon with Bartylla.  As discussed above, a person of ordinary skill in the art would be motivated to send payment tokens, according to the teachings of Gaudin, ultrasonically, according to the teachings of Atsmon for purposes of added security.  Gaudin teaches sending tokens through short-range communication to limit eavesdropping, and Atsmon teaches that ultrasonic sound signals are inaudible and, thus, less subject to detection.  Bartylla teaches affixing at least four ultrasonic sensors in the bumper of a vehicle and using the sensors to simultaneously or at very short time intervals emit and receive ultrasonic signals.  Bartylla, [0005].  A person of ordinary skill in the art would be motivated to combine Gaudin and Atsmon with Bartylla because doing so would improve the vehicle’s ability to detect objects using ultrasonic sensors.  See Bartylla, [0002] (“By applying the so-called trilateration principle, by way of comparison of the signals received by the emitting sensor itself (direct echo) and the signals received by adjacent sensors (cross echo), the position of the obstacle within the sensor compare Atsmon, [0174], with Bartylla, [0010], a person of ordinary skill in the art would have been able to combine the references with a high expectation of success.  

Regarding claim 9. Claim 9 depends from claim 7 and, accordingly, imports the same obviousness rejection for claim 7.  However, Bartylla teaches the additional limitations of Claim 9:
wherein the sound receiver is an ultrasonic parking sensor for detecting distance of the transportation vehicle from an obstacle.  Bartylla teaches, for example, that the ultrasonic sensor, “which is used for distance measurement between vehicles and obstacles, for example, to assist a parking operation,” receives acoustic signals.  Bartylla, at [0002], [0003], [0034].  
A person of ordinary skill in the art would have been motivated to combine the teachings of Gaudin and Atsmon with Bartylla.  As discussed above, a person of ordinary skill in the art would be motivated to send payment tokens, according to the teachings of Gaudin, ultrasonically, according to the teachings of Atsmon for purposes of added security.  Gaudin teaches sending tokens through short-range communication to limit eavesdropping, and Atsmon teaches that ultrasonic sound signals are inaudible and, thus, less subject to detection.  Bartylla teaches affixing See Bartylla, [0002] (“By applying the so-called trilateration principle, by way of comparison of the signals received by the emitting sensor itself (direct echo) and the signals received by adjacent sensors (cross echo), the position of the obstacle within the sensor plane may also be determined, in addition to the distance.”).  Thus, a person of ordinary skill in the art would be motivated to combine the teachings of Gaudin and Atsmon with Bartylla to arrive at a vehicle that can ultrasonically sense objects while at the same time using the equipped ultrasonic sensors to securely send and receive payment tokens ultrasonically.  Additionally, Atsmon even motivates a person of ordinary skill in the art to use existing equipment to send and receive sound signals.  Atsmon, [0015].  And finally, because Atsmon and Bartylla disclose the same structure for an ultrasonic generator, compare Atsmon, [0174], with Bartylla, [0010], a person of ordinary skill in the art would have been able to combine the references with a high expectation of success.  
Regarding claim 15.  Claim 15 depends from claim 14 and, accordingly, imports the same obviousness rejection for claim 14.  However, Bartylla teaches the additional limitations of Claim 15:
wherein the ultrasonic generator is an ultrasonic parking device for determining distance between the transportation vehicle and an obstacle. Bartylla explains that the ultrasonic sensors “are used for distance measurement between vehicles and obstacles, for example, to assist a parking operation.”  [0002].  
See Bartylla, [0002] (“By applying the so-called trilateration principle, by way of comparison of the signals received by the emitting sensor itself (direct echo) and the signals received by adjacent sensors (cross echo), the position of the obstacle within the sensor plane may also be determined, in addition to the distance.”).  Thus, a person of ordinary skill in the art would be motivated to combine the teachings of Gaudin and Atsmon with Bartylla to arrive at a vehicle that can ultrasonically sense objects while at the same time using the equipped ultrasonic sensors to securely send and receive payment tokens ultrasonically.  Additionally, Atsmon even motivates a person of ordinary skill in the art to use existing equipment to send and receive sound signals.  Atsmon, [0015].  And finally, because Atsmon and Bartylla disclose the same structure for an ultrasonic generator, compare Atsmon, [0174], with Bartylla, [0010], a person of ordinary skill in the art would have been able to combine the references with a high expectation of success.  
Regarding claim 18. Claim 18 depends from claim 17 and, accordingly, imports the same obviousness rejection for claim 17.  However, Bartylla teaches the additional limitations of Claim 18:
wherein the sound receiver is an ultrasonic parking sensor for determining distance between the transportation vehicle and an obstacle.  Bartylla teaches, for example, that the ultrasonic sensor, “which is used for distance measurement between vehicles and obstacles, for example, to assist a parking operation,” receives acoustic signals.  Bartylla, at [0002], [0003], [0034].  
A person of ordinary skill in the art would have been motivated to combine the teachings of Gaudin and Atsmon with Bartylla.  As discussed above, a person of ordinary skill in the art would be motivated to send payment tokens, according to the teachings of Gaudin, ultrasonically, according to the teachings of Atsmon for purposes of added security.  Gaudin teaches sending tokens through short-range communication to limit eavesdropping, and Atsmon teaches that ultrasonic sound signals are inaudible and, thus, less subject to detection.  Bartylla teaches affixing at least four ultrasonic sensors in the bumper of a vehicle and using the sensors to simultaneously or at very short time intervals emit and receive ultrasonic signals.  Bartylla, [0005].  A person of ordinary skill in the art would be motivated to combine Gaudin and Atsmon with Bartylla because doing so would improve the vehicle’s ability to detect objects using ultrasonic sensors.  See Bartylla, [0002] (“By applying the so-called trilateration principle, by way of comparison of the signals received by the emitting sensor itself (direct echo) and the signals received by adjacent sensors (cross echo), the position of the obstacle within the sensor plane may also be determined, in addition to the distance.”).  Thus, a person of ordinary skill in the art would be motivated to combine the teachings of Gaudin compare Atsmon, [0174], with Bartylla, [0010], a person of ordinary skill in the art would have been able to combine the references with a high expectation of success.  
Regarding claim 24. Claim 24 depends from claim 19 and, accordingly, imports the same obviousness rejection for claim 19.  However, Bartylla teaches the additional limitations of Claim 24:
wherein the ultrasonic generator is an ultrasonic parking device for determining distance between the transportation vehicle and an obstacle. Bartylla explains that the ultrasonic sensors “are used for distance measurement between vehicles and obstacles, for example, to assist a parking operation.”  [0002].  
A person of ordinary skill in the art would have been motivated to combine the teachings of Gaudin and Atsmon with Bartylla.  As discussed above, a person of ordinary skill in the art would be motivated to send payment tokens, according to the teachings of Gaudin, ultrasonically, according to the teachings of Atsmon for purposes of added security.  Gaudin teaches sending tokens through short-range communication to limit eavesdropping, and Atsmon teaches that ultrasonic sound signals are inaudible and, thus, less subject to detection.  Bartylla teaches affixing at least four ultrasonic sensors in the bumper of a vehicle and using the sensors to simultaneously or at very short time intervals emit and receive ultrasonic signals.  Bartylla, [0005].  A person of ordinary skill in the art would be motivated to See Bartylla, [0002] (“By applying the so-called trilateration principle, by way of comparison of the signals received by the emitting sensor itself (direct echo) and the signals received by adjacent sensors (cross echo), the position of the obstacle within the sensor plane may also be determined, in addition to the distance.”).  Thus, a person of ordinary skill in the art would be motivated to combine the teachings of Gaudin and Atsmon with Bartylla to arrive at a vehicle that can ultrasonically sense objects while at the same time using the equipped ultrasonic sensors to securely send and receive payment tokens ultrasonically.  Additionally, Atsmon even motivates a person of ordinary skill in the art to use existing equipment to send and receive sound signals.  Atsmon, [0015].  And finally, because Atsmon and Bartylla disclose the same structure for an ultrasonic generator, compare Atsmon, [0174], with Bartylla, [0010], a person of ordinary skill in the art would have been able to combine the references with a high expectation of success.  
Regarding claim 27. Claim 27 depends from claim 25 and, accordingly, imports the same obviousness rejection for claim 25.  However, Bartylla teaches the additional limitations of Claim 27:
wherein the sound receiver is an ultrasonic parking sensor for detecting distance of the transportation vehicle from an obstacle. Bartylla teaches, for example, that the ultrasonic sensor, “which is used for distance measurement between vehicles and obstacles, for example, to assist a parking operation,” receives acoustic signals.  Bartylla, at [0002], [0003], [0034].  
A person of ordinary skill in the art would have been motivated to combine the teachings of Gaudin and Atsmon with Bartylla.  As discussed above, a person of ordinary skill in the art would be motivated to send payment tokens, according See Bartylla, [0002] (“By applying the so-called trilateration principle, by way of comparison of the signals received by the emitting sensor itself (direct echo) and the signals received by adjacent sensors (cross echo), the position of the obstacle within the sensor plane may also be determined, in addition to the distance.”).  Thus, a person of ordinary skill in the art would be motivated to combine the teachings of Gaudin and Atsmon with Bartylla to arrive at a vehicle that can ultrasonically sense objects while at the same time using the equipped ultrasonic sensors to securely send and receive payment tokens ultrasonically.  Additionally, Atsmon even motivates a person of ordinary skill in the art to use existing equipment to send and receive sound signals.  Atsmon, [0015].  And finally, because Atsmon and Bartylla disclose the same structure for an ultrasonic generator, compare Atsmon, [0174], with Bartylla, [0010], a person of ordinary skill in the art would have been able to combine the references with a high expectation of success.  
A person of ordinary skill in the art would have been motivated, at the time of filing the current application, to modify the teachings of Gaudin with Atsmon to arrive at a vehicle capable of sending payment tokens using an ultrasonic sound generator.  Gaudin generally discusses the advantages of a vehicle occupant being able to conduct payment transactions from within the vehicle and discusses the .
Response to Arguments
The arguments filed on December 16, 2020 have been fully considered by the examiner. For the reasons set forth below, the examiner has found one of applicant's written description arguments persuasive but none of the others. Accordingly the examiner withdraws the written description argument but maintains the rejection of claims 1-27 as obvious under 35 U.S.C. § 103 as well as Examiner’s double patenting assertion. The examiner will address each of applicant's arguments below, in turn.
Claim Interpretation
The applicant has amended claims 1, 5, and 7 in the application in an attempt to avoid claim interpretation under 35 U.S.C. § 112(f). Args. 7. For example, the applicant has amended the language of claim 1 from "a noise generation means . . . for providing an audible noise signal" to "a noise generator ... for providing an audible noise signal." Nevertheless, the examiner determines the amended claim language still invokes § 112(f).
"An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof." 35 U.S.C. § 112(f). "[U]sing the word 'means' in a claim element creates a rebuttable presumption that§ 112, para. 6 applies." Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1347 (Fed. Cir. 2015) (citing Personalized Media Communications, LLC v. Int 'l Trade Comm., 161 F.3d 696, 703-04 (Fed. Cir. 1998)). And while not using "means" creates a presumption that§ l 12(f) does not apply, this does "not automatically prevent that element from being construed as a means-plus-function element." Id. at 1348.
When a claim term lacks the word "means" the inquiry becomes whether "the claim term fails to 'recite[] sufficiently definite structure' or else recites 

Written Description 35 U.S.C. § 112(a)
The applicant offers two arguments with respect to the written description rejection under 35 U.S.C. § 112(a). First, applicant argues that the examiner erred as a matter of law in determining applicant's diagrammatic box insufficient to teach the technical aspects of embedded signals. Second, applicant argues that the examiner "disregarded the skill and knowledge of the artisan" in determining the specification not to sufficiently explain how encrypted signals are embedded within soundwaves. The examiner addresses both below in the order just described. In short, the examiner is sufficiently persuaded by applicant's second argument but not the first.
With regards to the first argument, that applicant's diagrammatic box suffices to teach the technical aspects of embedded signals, applicant points to Finisar Corp. v. DirecTV Grp for support. Citing Finisar, applicant asserts that "mathematical formula, in prose, or as a flow chart" suffices to disclose programming and, as such, FIGs. 3-5 "provide ample supporting description for the noise generation means." Args. 8 (citing Finisar Corp. v. DirecTV Grp., 523 F.3d 1323, 1340 (Fed. Cir. 2008).
For computer-implemented means-plus-function claims, "the patent must disclose, at least to the satisfaction of one of ordinary skill in the art, enough of an algorithm to provide the necessary structure under§ 112." Finisar, 523. F.3d at 1341. While the examiner understands that "mathematical formula, in prose, or as
a flow chart" suffice to disclose programming, the examiner is not convinced that
applicant has sufficiently shown through prose or a flow chart the mathematical
formula for providing “sound signals [including] a token having a signature enabling verification.” Applicant's drawing do not demonstrate the steps involved to provide such an audible noise signal. Instead, applicant fits the entire operating of this limitation into a single box represented by unit 12 of FIG. 4. 
Nevertheless, the examiner is convinced by applicant's second argument and moves to discuss its merits next. Applicant argues that the examiner's rejection "disregarded the skill and knowledge of the artisan." Args. 8. Applicant asserts that "the claims and the specification agree that the embedded communications of the audible noise signals are provided and sufficiently supported by operation of the communications system." (Args. 8). In support, Applicant points to sections in the 
Applicant cites paragraphs 0026 and 0027:
• "In addition to communications, the communications system 12 may provide processing operations to enable authorization such as payment authorization." 
• "The communication system 12 may provide commands to the sound generator 14 to provide the communication signals U for the communication functions with the embedded communication signals for the communication functions including the token authenticated and/or encrypted information."
Args. 8. Applicant next asserts that, in connection with the "ordinary artisan's knowledge for embedding signals within any sort of carrier signal, whether sound, light, voltage, or otherwise," the specification's disclosure of the form of the secure communication provides written-description support for the claimed invention. Args. 8. Essentially, the examiner understands Applicant to assert that if a person of ordinary skill in the art was taught the contents of the signal, then the artisan would understand how to embed these signals in any form of communication, including applicant's disclosure of embedding signals onto sound waves that represent electronic engine sounds.
Whether the applicant has disclosed in the specification a teaching sufficient to satisfy the written description requirement "is a question of fact, judged from the perspective of one of ordinary skill in the art as of the relevant filing date." Falkner v. Inglis, 448 F.3d 1357, 1363 (Fed. Cir. 2006) (citing Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991)). Applicant's specification is quite broad as to how signals are embedded onto an audible sound signal, but the examiner is sufficiently persuaded that knowing the content of the signal would allow a person
of ordinary skill in the art to embed the signals onto a sound wave. For as applicant points out, the ordinary artisan has "knowledge for embedding signals within any sort of carrier signal, whether sound, light, voltage, or otherwise." Args., 8. While the Applicant’s arguments read like enablement arguments, the Examiner nevertheless agrees that for similar reasons a person of ordinary skill in the art would understand applicant to have had possession of the invention at the time of filing. Accordingly, the examiner withdraws the application's rejection under 35 U.S.C. § 112(a) written description.

Obviousness under 35 U.S.C. § 103
	Applicant argues that Examiner’s rejection of Applicant’s claims as obvious over Gaudin in view of Atsmon and Bartylla constitutes error as a matter of law and fact. Specifically, Applicant argues that “the Office Action has applied an incorrect legal standard . . . [f]or example, the Office Action’s logic is factually flawed.” Args. 9. Applicant asserts that the Examiner erred by adding Atsmon’s teaching of emitting ultrasonic sound signals to Gaudin’s disclosure of a system for sending payments from a vehicle over very-short range communications. Args. 9. 
 	Applicant next asserts that “the cited art references are quite distinct from each other and lack any suggestion for the combination proposed.” For example, Applicant notes that “Gaudin fails to even consider the use of sound” and “Atsmon is directed to security cards themselves, lacking any mention of vehicles whatsoever.” To this point, Applicant argues that “[g]iven that Gaudin has already solved its secure communications concerns, the Office Action has failed to explain the assertion that the artisan would go to much greater lengths to pursue security designs far beyond its need.”  Args. 9. 
	Applicant lastly asserts that the proposed incorporation of Barylla’s disclosure of using an ultrasonic parking sensor “highlights the deficiencies of Gaudin and Atsmon.” Args. 9. Applicant explains that “the use of ultrasonic parking sensors . . . adds nothing to the discussion concerning token embedded communications.” Args. 9. 
	At a high level, the Examiner determines that Applicant is seeking a higher standard than what Graham v. John Deere requires. At a high level, many of 
	The Examiner is not persuaded by Applicant’s first set of arguments. Applicant asserts that altering Gaudin’s communication to use sound creates additional obstacles, but the Applicant does not explain these obstacles in the specification. Applicant’s specification is relatively straight forward. If communicating payment tokens through ultrasonic waves, which is what Applicant’s invention claims to do, creates obstacles, the Examiner would expect the specification to include a description of these obstacles and an explanation how Applicant’s invention overcomes them. This is 35 U.S.C. § 112(a). But when faced with a written description rejection, Applicant asserts that “knowledge for embedding token information within any sort of carrier signal, whether sound, light, voltage, or otherwise. . . . [is] fundamental to token-based electronic 
To Applicant’s assertion that Atsmon’s sound signals are superfluous to Gaudin’s design, the Examiner notes that Gaudin simply communicates payment tokens across either short-range or very short-range communication links. While Gaudin lists example links, Gaudin’s list ends with “etc.” and is, therefore, non-exhaustive. Accordingly, a POSITA would understand the possibility of modifying Gaudin to send communications according to the teachings of Atsmon. The Examiner addresses this point in further detail with respect to Applicant’s second and third arguments. 
	The Examiner is not convinced by Applicant’s next two arguments that Gaudin and Atsmon are too far-field from each other and that Bartylla highlights the deficiencies. Gaudin implements a vehicle payment system. Gaudin, col. 7, l. 13. As noted in the Non-Final rejection, Gaudin discloses transmitting from a vehicle a “token representing financial data . . . via short-range communication link 120 (or radio frequency link) to the POS terminal 20” and by very short-range communication. Gaudin, col. 6, ll. 7–15, col. 8, ll. 15–19. Regarding the short-
A POSITA reading Gaudin would understand that the example communication technologies and protocols by which Gaudin teaches communicating payment tokens serve as non-exhaustive examples. Gaudin chose to include “etc.” at the end of each list. As such, a POSITA would understand that when convenient, any communication technology or protocol meeting Gaudin’s distance requirements, 30 feet, 50 feet, 100 feet, 200 feet for short-range and one inch, three inches, six inches, a foot, three feet for very short-range, could be used to communicate Gaudin’s payment token. 

For the reasons just discussed, the Examiner maintains the rejection of applicant’s claimed invention as obvious over Gaudin, Atsmon, and Bartylla. 
Double Patenting
	The applicant requests the examiner withdraw the double patenting rejection because “the cited art would not have been combined as asserted and/or would not have achieved the invention as recited in the claims.” Because the Examiner determines that the combined references teach the claimed invention, the examiner maintains the double patenting rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY MICHAEL COOTS whose telephone number is (571)270-7002.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.M.C./Examiner, Art Unit 3685                                                                                                                                                                                                        

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685